NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AVTAR HEERA, AKA Avtar Singh Heera,             No.    20-70545

                Petitioner,                     A 077-819-102

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                          On Petition for Review from the
                          Board of Immigration Appeals

                               Submitted June 8, 2021**
                                  Portland, Oregon

Before: WARDLAW and HURWITZ, Circuit Judges, and BOLTON,*** District
Judge.

      Avtar Heera petitions for review of a decision of the Board of Immigration

Appeals (“BIA”) dismissing an appeal from an order of an immigration judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
(“IJ”) denying his applications for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8

U.S.C. § 1252(a)(1) and deny the petition.

      1.     Substantial evidence supports the IJ’s determination that Heera lacked

credibility. See Bassene v. Holder, 737 F.3d 530, 536 (9th Cir. 2013). The IJ

identified “specific, cogent reasons” for the adverse credibility finding that go to

the heart of Heera’s claims for relief, including inconsistencies concerning Heera’s

membership in a political party and his persecution at the hands of Indian police.

See Jie Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir. 2013). Heera points to no

evidence that would compel us to conclude he was credible. See I.N.S. v. Elias-

Zacarias, 502 U.S. 478, 481 n.1 (1992).

      2.     The adverse credibility determination provides sufficient support for

denying Heera’s claims for asylum and withholding of removal. See Jie Cui, 712

F.3d at 1338 & n.3; Mukulumbutu v. Barr, 977 F.3d 924, 927 (9th Cir. 2020). And

although an “adverse credibility determination is not necessarily a death knell to

CAT protection,” when Heera’s CAT claim is stripped of his incredible testimony,

“all that remains is the background material he provided concerning conditions” in

India, which do not compel us to conclude he was eligible for CAT relief. See

Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.


                                          2